Citation Nr: 0023950	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  94-19 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder of the hands and face.

2.  Entitlement to service connection for hearing impairment 
of the left ear.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to an increased evaluation for a duodenal 
ulcer, currently rated as 20 percent disabling.

5.  Entitlement to an increased evaluation for tendinitis of 
the left shoulder, currently rated as 10 percent disabling.

6.  Entitlement to an increased evaluation for tendinitis of 
the right shoulder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1960 to May 1963 and 
from August 1963 to September 1973.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona 
(RO).  The case is before the Board for the second time, the 
issues on the title page having been previously remanded in 
January 1997 for additional evidentiary development.  It is 
further noted that the Board in January 1997 issued a final 
decision as to the veteran's claims of entitlement to an 
increased evaluation for residuals of a cervical spine fusion 
and entitlement to service connection for impaired hearing of 
the right ear; thus, those issues are not currently before 
the Board and will not be addressed in this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence of a link, or 
nexus, between any current neurological disability of the 
hands and/or face and the veteran's prior periods of active 
service.

2.  There is no competent medical evidence of a link, or 
nexus, between the veteran's current hearing impairment of 
the left ear and his prior periods of active service.

3.  There is no competent medical evidence of a link, or 
nexus, between any current arthritis disability and the 
veteran's prior periods of active service.

4.  The veteran's duodenal ulcer is currently manifested by 
occasional pain; he has no nausea, vomiting, dysphagia, 
anemia, weight loss or recurrent incapacitating episodes 
averaging 10 days or more at least 4 or more times a year.

5.  The veteran's left shoulder disorder is manifested by 
some limitation of motion of the left arm and pain.

6.  The veteran's right shoulder disorder is manifested by 
some limitation of motion of the right arm and pain.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
neurological disorder of the hands and face, hearing 
impairment of the left ear, and arthritis, are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  

2.  The schedular criteria for an evaluation of a duodenal 
ulcer in excess of 20 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Diagnostic Code 7305 (1999).

3.  The schedular criteria for an evaluation of tendinitis of 
the left shoulder in excess of 10 percent have not been met.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Diagnostic Code 5024 (1999).

4.  The schedular criteria for an evaluation of tendinitis of 
the right shoulder in excess of 10 percent have not been met.  
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, 
Diagnostic Code 5024 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. 1110 and 1131 (West 
1991); 38 C.F.R. 3.303(a) (1999).  It is the responsibility 
of a person seeking entitlement to service connection to 
present a well-grounded claim.  38 U.S.C.A. 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

a.  Neurological disorder of the hands and face, and 
arthritis

The veteran contends that he was treated in service for 
"nerve damage" of the hands and face as well as arthritis 
of the spine; thus, he argues that service connection is 
warranted for both these claimed disabilities.

Review of the service medical records revealed no evidence of 
any "nerve damage" or neurological disorder of the hands or 
face.  Service treatment records indicate one episode of 
numbness of the left hand in March 1973; however, circulatory 
and neurologically the arm was intact.  An EMG conducted in 
April 1973 was normal and no diagnosis was made.  The episode 
of numbness was believed to be associated with either the 
veteran's chronic bilateral tendinitis of the shoulder or his 
cervical spine fusion.  There is no evidence of degenerative 
arthritis in any of the service medical records.  A service 
medical board report, dated June 1972, noted that the veteran 
was treated for chronic neck pain following a motor vehicle 
accident and underwent a C5-C6 anterior cervical fusion, for 
degenerative disc disease with posterior spurring; the 
current diagnoses were cervical spondylosis, C5-6, treated, 
symptomatic, and tendinitis, bicipital, bilateral.  (The 
veteran is currently serviceconnected for both of these 
disabilities.)  A report of service medical board, dated July 
1973, which found the veteran unfit for further service and 
recommended discharge, did not mention either the claimed 
neurological disability or arthritis.  In fact, it was noted 
that on physical examination, deep tendon reflexes, motor and 
sensory examination of the upper extremities were within 
normal limits.  

Report of VA examination conducted in February 1974, within 
one year of the veteran's discharge from service, also 
revealed no evidence of a neurological disorder of the hands 
and/or face, or degenerative arthritis.  

Report of VA examination conducted in February 1989, noted 
some questionable mild hypesthesia over the ulna distribution 
of the left hand; otherwise, the neurological examination was 
normal.  X-rays noted some degenerative changes in the 
cervical spine which were considered residuals of the 
service-connected cervical fusion.  Otherwise, the report 
contained no diagnosis or other evidence of degenerative 
arthritis.

Report of VA neurological examination conducted in July 1993, 
noted history of bilateral shoulder surgery in 1969 which 
left him with some nerve injury in his shoulder area due to 
stapling.  He also had history of cervical fusion in 1970 and 
increasing difficulty with numbness, particularly in the 
first three fingers of the right hand since that time and 
also numbness of his face bilaterally.  Based on history and 
neurological examination, the VA physician diagnosed 
1)bilateral trigeminal neuropathy, etiology undetermined; 2) 
right carpal tunnel syndrome; and 3) musculoskeletal neck 
pain due to surgical and degenerative changes.  The physician 
further opined that the veteran's weakness and limitation of 
motion were "mostly orthopedic in origin, that is to say, 
due to his shoulder joint disease and surgery as opposed to 
being primarily neurological."

Report of VA joints examination conducted in October 1997, 
noted complaints of pain in multiple joints, to include feet, 
knees, shoulders, lumbar spine and cervical spine.  X-ray 
films revealed no degenerative joint disease (DJD) in the 
feet or knees.  Mild facet DJD was noted in the lower lumbar 
spine however there was no medical evidence of a link, or 
nexus, to the veteran's prior periods of active service.  

Review of additional VA medical records and examination 
reports dated through September 1999, revealed no medical 
evidence of a current neurological disability of the hands 
and/or face or link between any such disability and his prior 
service.  Therefore, the Board finds that, with regard to the 
claim for service connection for a neurological disability of 
the hands and/or face, the veteran has failed to satisfy the 
required elements of a well-grounded claim.  

The Board also finds that the veteran has failed to satisfy 
the Caluza requirements of a wellgrounded claim with regard 
to his claim for service connection for degenerative 
arthritis (DJD).  The Board notes that there is no evidence 
of current diagnosis of general DJD or DJD of multiple 
joints.  There is current medical evidence of DJD of the 
lumbosacral spine; however, the veteran has failed to submit 
any medical evidence of a link, or nexus, between his 
currently diagnosed DJD of the lumbosacral spine and his 
prior periods of active service.  Thus, the Board finds that 
the veteran has failed to submit a well-grounded claim of 
entitlement to service connection for arthritis.  

Even though a claimant's statements are generally accepted as 
true for purposes of determining whether his claim is well 
grounded, the limitation imposed is that his statements must 
be on a matter as to which he is competent, and he cannot 
meet his initial burden under 38 U.S.C.A. 5107(a) by simply 
presenting his own opinion.  In the instant case, there is no 
indication that the veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, since the medical evidence does not show 
current diagnosis of neurological disability of the hands 
and/or face, or current diagnosis of DJD of multiple joints 
which has been medically related to the veteran's prior 
periods of active service, the veteran's claims for service 
connection are not well grounded.

The veteran has the initial burden of establishing a well-
grounded claim for service connection for a disorder, and, 
until he does so, VA has no duty to assist him including by 
providing him additional VA examinations.  38 U.S.C.A. 
5107(a) (West 1991); 38 C.F.R. 3.326(a) (1998) (VA 
examination will be authorized where there is a well-grounded 
claim for compensation); see Epps v. Gober, 126 F.3d 1464; 
see also Slater v. Brown, 9 Vet. App. 240, 243-244 (1996); 
Grivois v. Brown, 6 Vet. App. 136, 139-140 (1994).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996).  The Board finds VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits, see 38 
U.S.C.A. 5103(a) (West 1991), because nothing in the record 
suggests the existence of evidence that might well ground 
these claims.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate these 
claims unless they are well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of these claims, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.

b.  Impaired hearing of the left ear

The veteran has alleged that he has current hearing loss as a 
result of operating heavy equipment and being subjected to 
mortar fire during service.  Service personnel records reveal 
that his occupational specialties included combat engineer, 
drill sergeant, and administrative specialist.  Service 
audiometric tests, recorded on the veteran's periodic 
physical examination reports, to include the June 1973 
discharge examination, revealed normal hearing in service.  
On VA examination in January 1974, the veteran's ears were 
noted to be normal but hearing acuity was not tested.  

A VA audiological examination performed in July 1993 noted 
that in the left ear at 1000, 2000, 3000 and 4000 Hertz there 
were readings of 5, 5, 25, and 55 decibels.  The veteran's 
speech recognition was 88 percent in the left ear.  The 
diagnosis was mild or moderate sensorineural hearing loss at 
and above 4000 Hertz with good speech discrimination.  Thus, 
with regard to the first Caluza requirement for a well 
grounded claim, the Board finds that there is evidence of 
current hearing impairment in the left ear for VA purposes, 
pursuant to 38 C.F.R. § 3.385 (1999).  

However, the veteran has failed to satisfy the third Caluza 
requirement, i.e. medical evidence of a nexus, or link, 
between the veteran's current diagnosed sensorineural hearing 
loss and his prior active service.  There is no medical 
evidence of record to support the veteran's contention that 
his current hearing impairment of the left ear is related to 
acoustic trauma he experienced in service.  

As noted above, the veteran's own opinion as to medical 
diagnosis or causation will not well ground the claim.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

With regard to this claim, the Board also notes that the VA 
has no duty to assist the veteran including by providing him 
additional VA examinations.  38 U.S.C.A. 5107(a) (West 1991); 
38 C.F.R. 3.326(a) (1999) (VA examination will be authorized 
where there is a well-grounded claim for compensation); see 
Epps v. Gober, 126 F.3d 1464; see also Slater v. Brown, 9 
Vet. App. 240, 243-244 (1996); Grivois v. Brown, 6 Vet. App. 
136, 139-140 (1994).  Furthermore, the Board finds VA has no 
outstanding duty to inform the veteran of the necessity to 
submit certain evidence to complete his application for VA 
benefits, see 38 U.S.C.A. 5103(a) (West 1991), because 
nothing in the record suggests the existence of evidence that 
might well ground this claim.

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate these 
claims unless they are well grounded.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of this claim, because such additional 
development would be futile.  See Murphy, 1 Vet. App. 78.


II.  Claims for increased ratings

Initially, it is necessary to determine if the veteran has 
submitted well grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
"well-grounded" claim is one which is plausible.  A claim 
that a condition has become more severe is well grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Thus, the Board finds that veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  He has not alleged that 
any records of probative value that may be obtained, and 
which have not already been requested by the VA or associated 
with his claims folder, are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

In evaluating the veteran's claims for increased ratings for 
duodenal ulcer, and the left and right shoulder disabilities, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Id.  Although the evaluation of a service-connected 
disability requires a review of the veteran's medical history 
with regard to that disorder, the primary concern in a claim 
for an increased evaluation for a service-connected 
disability is the present level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 
Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  In 
Francisco v. Brown, the United States Court of Veterans 
Appeals (Court) held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

a.  Duodenal ulcer

The veteran contends that the severity of his symptoms 
warrants a higher evaluation than the 20 percent rating 
currently assigned for his service-connected duodenal ulcer.  

Historically, the veteran was diagnosed and treated for 
duodenal ulcer while in service.  On discharge examination in 
1973, he was noted to have duodenal ulcer, active.  Following 
VA medical examination in February 1974, the RO granted 
service connection for history of duodenal ulcer and assigned 
a noncompensable rating, effective from September 1973, to 
the veteran's disability by rating decision dated June 1974.  
Following findings of an upper GI series of peptic ulcer of 
the distal duodenal bulb, the assigned disability rating was 
changed to a 20 percent evaluation, effective from September 
1973, for duodenal ulcer by the RO in a May 1975 rating 
decision.

The Board notes that the 20 percent rating for duodenal ulcer 
has remained in effect for more than 20 years (since 1973) 
and is considered "protected" from reduction except upon a 
showing of fraud.  See 38 C.F.R. § 3.951(b) (1999).

In February 1992, the veteran submitted a claim for increased 
rating for his service-connected ulcer disability.  VA 
medical records dated from 1988 to 1999 show treatment for a 
number of physical problems, to include gastroesophageal 
reflux disease.  In December 1991 and February 1992, VA 
outpatient treatment records show complaints of abdominal 
pain, apparently related to increased stress.  A report of 
esophagastroduodenoscopy (EGD) dated December 1996, indicated 
a healed gastric ulcer and normal duodenum.

Report of VA gastrointestinal examination conducted in 
October 1997, indicated complaints of gastroesophageal reflux 
disease with history of hiatal hernia surgery in 1989.  He 
took Lansoprazole for heartburn and intermittent epigastric 
pain, which almost totally relieved his symptoms.  He had no 
dysphagia, nausea, or vomiting.  He did have intermittent 
diarrhea and constipation.  He had no weight loss.  Physical 
examination revealed some mild pain in the left lower 
quadrant.  The assessment was:  1) gastroesophageal reflux 
disease, symptoms nearly resolved with medication; and 2) 
peptic ulcer disease.

Report of VA gastrointestinal examination conducted in 
September 1999, indicated that the veteran continued to 
experience abdominal pain every 8 or 10 months, but 
controlled with medication and hiatal hernia repair in 1989.  
He stated that his stomach overall was "better" but he 
still had a "nervous stomach" with recurrent pain 
especially with stress.  He denied nausea, vomiting, 
dysphagia, and weight loss.  He continued to have 
intermittent diarrhea and constipation.  The final diagnosis 
was:  peptic ulcer disease and gastroesophageal reflux 
disease with symptoms almost totally resolved with the use of 
medications.

The veteran's service-connected duodenal ulcer is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7305.  This diagnostic code provides that a 
20 percent evaluation may be assigned when a duodenal ulcer 
is moderate, with recurring episodes of severe symptoms 2 or 
3 times a year averaging 10 days in duration or with 
continuous moderate manifestations.  A 40 percent evaluation 
may be assigned when a duodenal ulcer is moderately severe, 
with impairment of health manifested by weight loss and 
anemia or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent evaluation may be assigned when a duodenal ulcer is 
severe, with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena 
and manifestations of anemia and weight loss productive of 
definite impairment of health.

The entire evidence before the Board, as discussed above, is 
consistent with no more than a 20 percent evaluation of the 
veteran's service-connected duodenal ulcer under Diagnostic 
Code 7305.  A 40 percent evaluation of the veteran's service-
connected duodenal ulcer is not warranted under Diagnostic 
Code 7305, as impairment of his health by anemia and weight 
loss has not been shown.  The veteran has also not alleged, 
nor has it been established by medical evidence of record, 
that he experiences recurrent incapacitating episodes 
averaging 10 or more days in duration at least four times per 
year.  The Board finds the 1997 and 1999 VA examinations are 
probative of the status of the veteran's duodenal ulcer.  
These examinations do not show or tend to show that the 
veteran's duodenal ulcer is of incapacitating severity or of 
the frequency warranting a 40 percent evaluation under 
Diagnostic Code 7305.

The Board has considered all pertinent aspects of 38 C.F.R. 
Parts 3 and 4 as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the evidence does not provide a 
basis for a higher evaluation.  The degree of impairment 
resulting from the duodenal ulcer is not so disabling as to 
more nearly approximate the criteria for the next higher 
rating pursuant to 38 C.F.R. § 4.7 nor is the evidence in 
equipoise as to warrant the consideration for the benefit of 
the doubt doctrine pursuant to 38 C.F.R. § 4.3.  Finally, the 
Board finds that the evidence discussed above does not 
suggest that the veteran's service-connected duodenal ulcer 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of 
extraschedular evaluations under 38 C.F.R. § 3.321(b)(1) 
(1999).  The record is devoid of evidence showing either 
marked interference with employment or frequent 
hospitalization due to this service-connected disability.  

Therefore, the veteran's claim for an increased rating, in 
excess of 20 percent, for duodenal ulcer must be denied.

b.  Tendinitis of the left and right shoulders

The veteran contends that evaluations higher than the 
currently assigned 10 percent ratings are warranted for his 
bilateral tendinitis of the shoulder due to the severity of 
the pain and limitation of motion he experiences.

Historically, the veteran was treated in service for 
bicipital tendinitis of both shoulders in service.  Report of 
the service medical board evaluation, dated in April 1972, 
found slight pain and extreme range of motion of both 
shoulders with some tenderness to palpation in the bicipital 
groove area of the left shoulder.  Reports of VA examination 
and re-evaluation, dated January 1974 and May 1974, 
respectively, indicated diagnosis of chronic tendinitis of 
the shoulders, with normal range of motion of both shoulder 
joints.  There was no finding of tenderness, effusion, or 
deformity.  The disability from the tendinitis was felt to be 
minimal.  Thereafter, by rating decision dated June 1974, the 
RO awarded service connection for chronic tendinitis, both 
shoulders and assigned a 10 percent evaluation to the 
disability.

Following VA examination, the RO assigned separate ratings 
for each shoulder in the rating decision of March 1989.  A 20 
percent rating was assigned to the left shoulder (minor) 
tendinitis with limitation of abduction; and a noncompensable 
(0%) rating to the right shoulder (major) tendinitis.

Following VA examination conducted in March 1990, the RO re-
evaluated the veteran's service-connected shoulder 
disabilities.  By rating decision dated May 1990, the rating 
for tendinitis, left shoulder (minor) was reduced to 10 
percent, effective from March 1990; and the rating for 
tendinitis, right shoulder (major) was increased to 10 
percent, effective from March 1990.

The veteran submitted a claim for increased evaluation of his 
service-connected shoulder disabilities in February 1992.  VA 
outpatient treatment records, dated to 1999, show numerous 
musculoskeletal complaints, to include bilateral shoulder 
pain with limited motion.  

Report of VA joints examination conducted in July 1993, noted 
axillary incisions on the front aspects of both shoulders.  
He had remarkably good range of motion.  He was able to 
abduct to 90 degrees and forward flex to 90 degrees before 
scapular motion occurred.  Internal and external rotation 
were each 45 degrees right and left, but on all motions he 
had pain on extremes of the motion.  There was no subdeltoid 
tenderness on the right, but some on the left.  There was 
also tenderness about both bicipital grooves.  Abduction of 
both arms caused pain in the subdeltoid regions when these 
motions were accomplished against resistance.  Also, flexion 
of the forearms against resistance caused pain in the 
bicipital groove area.  

Report of VA neurological examination conducted in July 1993, 
noted history of bilateral shoulder surgery in 1969 which 
left him with some nerve injury in his shoulder area due to 
stapling.  He also had history of cervical fusion in 1970 and 
increasing difficulty with numbness, particularly in the 
first three fingers of the right hand since that time and 
also numbness of his face bilaterally.  Based on history and 
neurological examination, the VA physician diagnosed 
1)bilateral trigeminal neuropathy, etiology undetermined; 2) 
right carpal tunnel syndrome; and 3) musculoskeletal neck 
pain due to surgical and degenerative changes.  The physician 
further opined that the veteran's weakness and limitation of 
motion were "mostly orthopedic in origin, that is to say, 
due to his shoulder joint disease and surgery as opposed to 
being primarily neurological."

VA outpatient treatment records indicate that the veteran was 
seen in July 1996 with complaint of severe pain and decreased 
mobility in the left shoulder for previous three days.  He 
had received a cortisone injection in the left shoulder 
approximately 3 weeks earlier.  The assessment was left 
bicipital tendinitis and left subacromial bursitis.

Report of VA joints examination conducted in October 1997, 
indicated that the veteran was right-hand dominant.  He 
complained of bilateral shoulder pain, worse on the left.  
The left shoulder pain was anterior and posterior.  There was 
pain at rest and at night; the pain increased with overhead 
activity.  On the right, he also complained of anterior and 
posterior pain but not as severe as the left.  Mainly, he 
complained of pain and some mild weakness as well as 
numbness; but no fatigue or incoordination and no flare-ups.  
Physical examination revealed good muscle tone about the 
shoulders and neck, although he grimaced quite a bit with any 
movements of his shoulders.  He had equal and full muscle 
strength in the upper extremities.  Also, bilaterally, his 
two point sensation was intact, and reflexes were 2+.

Examination of the left shoulder revealed some positive 
subacromial impingement but no signs of AC provocation.  He 
was severely tender with any manipulation above the 
horizontal or above his shoulder.  The range of motion was 
flexion to 130 degrees, extension to 45 degrees, abduction 90 
degrees, external rotation at the side 90 degrees, external 
rotation with abduction 70 degrees, and internal rotation 70 
degrees.  His biceps tendon was intact and again, his rotator 
cuff musculature appeared intact.  Examination of the right 
shoulder revealed intact musculature, intact rotator cuff, 
and biceps intact.  Range of motion was 140 flexion, 45 
degrees extension, 90 degrees abduction, external rotation at 
side was 80 degrees with maximal adduction of 50 degrees, 
internal rotation at maximal adduction 70 degrees.  X-rays 
revealed normal bilateral shoulders.  The diagnostic 
assessment was bilateral shoulder subacromial impingement 
with rotator cuff tendinitis.

Both the veteran's left (minor) and right (major) shoulder 
disorders are currently rated as 10 percent disabling, 
respectively, under 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
for impairment of the clavicle or scapula.  Under this 
diagnostic code, a 20 percent rating is warranted for either 
the major or minor arm based on nonunion with loose movement 
or on dislocation of the clavicle or scapula.  Diagnostic 
Code 5203 also provides that, in the alternative, the 
disability may be rated on impairment of function of the 
contiguous joint.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation, where there is abduction to 60 
degrees, can reach mouth and head, warrants a 20 percent 
evaluation if affecting the minor shoulder or a 30 percent 
evaluation if affecting the major shoulder.  38 C.F.R. 
§ 4.71a, Code 5201 (1999).

Under diagnostic code 5201, limitation of motion of either 
arm to shoulder level is rated 20 percent.  Limitation of 
motion of the major and minor extremity midway between the 
side and shoulder level is rated 30 and 20 percent, 
respectively, and limitation of motion of the major and minor 
extremity to 25 degrees from the side is rated 40 and 30 
percent, respectively.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5201.  The normal range of motion of the shoulder is 
from 0 degrees of flexion (forward elevation) to 180 degrees 
of flexion, from 0 degrees of abduction to 180 degrees of 
abduction, from 0 degrees of external rotation to 90 degrees 
of external rotation, and from 0 degrees of internal rotation 
to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate 
I.

Under Diagnostic Code 5202, impairment of the humerus, with 
recurrent dislocation of the major shoulder at the 
scapulohumeral joint, is to be assigned a 20 percent 
evaluation with infrequent episodes of dislocation and 
guarding of movement only at shoulder level.  A 30 percent 
evaluation is assigned with frequent episodes and guarding of 
all arm movements, if the major arm is affected.  38 C.F.R. 
Part 4, Diagnostic Code 5202 (1999).

With regard to both the left (minor) and right (major) 
shoulder disorders, the Board notes that there is no medical 
evidence of dislocation, nonunion or malunion of the clavicle 
or scapula, thus a 20 percent rating would not be warranted 
under Diagnostic Code 5202, or under 5203 unless based on 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, Code 5203 (1999).  

With regard to the right (major) shoulder disorder, the Board 
finds that an increased rating of 20 percent would not be 
warranted under any other diagnostic code as well.  
Diagnostic Code 5200 is not applicable as there is no 
evidence of ankylosis.  Under 5201, a 20 percent rating is 
for assignment where there is limitation of motion of the 
major arm to shoulder level.  38 C.F.R. § 4.71a, Code 5201.  
VA examination in October 1997 noted range of motion of 140 
flexion, 45 degrees extension, 90 degrees abduction, external 
rotation at side of 80 degrees with maximal adduction of 50 
degrees, and internal rotation at maximal adduction of 70 
degrees.  In light of these measurements, however, an 
evaluation in excess of 10 percent is not warranted for his 
present right shoulder symptomatology.  The Board does not 
find that the most recent findings more closely approximate 
limitation of motion of the arm at shoulder level.  The VA 
examiner in October 1997 did not state that there was 
atrophy, and the Board has considered weakness of the 
veteran's right arm, pain and limitation of range of motion 
for the purposes of DeLuca in determining whether the 10 
percent evaluation is proper.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, for the reasons stated herein, the 
Board finds that an evaluation in excess of 10 percent is not 
in order in this case.

With regard to the veteran's left (minor) shoulder disorder, 
the Board again notes that Diagnostic Code 5200 would not be 
applicable as there is no medical evidence of ankylosis.  
Likewise, the Board does find an increased evaluation of 20 
percent warranted under Diagnostic Code 5201, as the medical 
findings of range of motion do not show limitation of the arm 
to shoulder level.  It is also noted that the veteran 
conceded movement above his head, although with pain.  Again, 
the recent VA examination revealed no evidence of atrophy.  
The Board has considered weakness of the left arm, pain, and 
limitation of range of motion for the purposes of DeLuca in 
its determination that the 10 percent evaluation is proper.  
Thus, for the reasons stated herein, the Board finds that an 
evaluation in excess of 10 percent is not in order for the 
veteran's left shoulder disorder.


ORDER

Service connection for a neurological disorder of the hands 
and face, hearing impairment of the left ear, and arthritis 
is denied.

An increased rating for a duodenal ulcer, for tendinitis of 
the left shoulder, and for tendinitis of the right shoulder 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 


